EXHIBIT 10.127

VISION TWENTY-ONE, INC.
120 West Fayette Street, Suite 700
Baltimore, Maryland 21201

 

 

Via Hand Delivery

December 5, 2001

Mark B. Gordon, O.D.
6 Elm Hollow Court
Baltimore, Maryland 21208 

Dear Mark:

This purpose of this letter is to confirm our discussion regarding the
termination of your employment by Vision Twenty-One, Inc. ("Vision 21"), MEC
Health Care, Inc.("MEC") and Block Vision, Inc. ("Block Vision"; Vision 21, MEC
and Block Vision may be collectively referred to as the "Company"), and to
confirm the terms of your departure from the Company as follows:

 1. Your employment with the Company is terminated effective December 31, 2001
    (the "Termination Date").

    Effective as of the Termination Date, you will assume the position of
    Chairman of the Board of Vision 21, to hold such position until the earlier
    of your resignation or removal. By execution of this letter agreement you
    hereby agree that your resignation as Chairman of the Board of Vision 21
    shall be automatically effected, without the need for you to tender any
    further resignation or for you, Vision 21 or the Board of Directors of
    Vision 21 to take any further action, upon (i) the execution by Vision 21
    and [intentionally omitted], or its designee, (collectively, the
    "Purchaser") of a definitive agreement (the "Definitive Agreement")
    providing for the sale of Vision 21 and/or its subsidiaries to the
    Purchaser, such resignation to be effective as of the date of the Definitive
    Agreement, or (ii) the restructuring (the "Restructuring") of Vision 21's
    credit facility with the lenders party to the Amended And Restated Credit
    Agreement dated as of November 10, 2000, such resignation to be effective as
    of the date of Restructuring.

    By execution of this letter agreement you hereby agree that your resignation
    (i) as President of Vision 21 and as an officer or director of Vision 21's
    direct or indirect subsidiaries (collectively, the "Vision 21 Subsidiaries")
    shall be automatically effected, without the need for you to tender any
    further resignation or for you, Vision 21 or the Vision 21 Subsidiaries to
    take any further action, such resignation to be effective as of December 5,
    2001 for Vision 21 and for all Vision 21 Subsidiaries, except Block Vision
    of Texas, Inc. for which the effective date of such resignation shall be
    December 10, 2001, and (ii) as Chief Executive Officer of Vision 21 shall be
    automatically effected, without the need for you to tender any further
    resignation or for you, Vision 21 or the Board of Directors of Vision 21 to
    take any further action, such resignation to be effective as of the
    Termination Date.

    (A) In accordance with the terms of the Amended And Restated Employment
    Agreement dated May 30, 2001 between you and the Company (the "Employment
    Agreement"), the Company shall make a lump sum payment to you within ten
    (10) days of the Termination Date in an amount equal to your annual base
    salary paid during the twelve (12) months immediately preceding the
    Termination Date.

    (B) The Installment Termination Payments (as such term is defined in Section
    5(a)(1) of the Employment Agreement) shall be increased to an aggregate
    amount equal to one and one half (1- 1/2) times your annual base salary in
    effect on the Termination Date, and shall be paid to you in equal
    consecutive installments over an eighteen month period, paid in accordance
    with the Company's normal payroll schedule, but no less frequently than
    monthly, commencing with the pay date immediately following the Termination
    Date.

    The Company hereby waives the mitigation provision set forth in the last
    sentence of Section 5(a)(1) of the Employment Agreement (the "Mitigation
    Provision") and confirms that there shall be no reduction in the amount of
    the Installment Termination Payments to be paid to you by the Company
    pursuant to Section 5(a)(1) of the Employment Agreement.

    You hereby waive any rights which you may have to receive the Performance
    Bonus (as such term is defined in Section 3(b) of the Employment Agreement)
    for fiscal year 2001 pursuant to Section 3(b) of the Employment Agreement.

    You shall have the right to continue to use the MEC leased automobile which
    you are currently using, at MEC's expense, through March 31, 2003. You shall
    continue to be responsible for appropriately reporting your personal use of
    the vehicle for personal income tax purposes. On or before the Termination
    Date, you will return to Vision 21, at its principal place of business, the
    Vision 21 leased automobile which you are currently using.  

    From the date of this Agreement through the Termination Date, you hereby
    agree that you will not (i) make any commitments or incur any liabilities on
    behalf of or in the name of Vision 21 or any of the Vision 21 Subsidiaries,
    including, without limitation, the discharging of any employees, the
    assigning to Ellen Gordon of any projects pursuant to the Consulting
    Services Agreement between Mrs. Gordon and Vision 21 dated October 1, 2001,
    or the issuing of any checks or wire instructions by Vision 21 or any Vision
    21 Subsidiaries, without the prior approval of the Board of Directors of
    Vision 21, or (ii) take any action, request any employee of Vision 21 or the
    Vision 21 Subsidiaries to take any action or permit any employee of Vision
    21 or the Vision 21 Subsidiaries to take any action of which you have
    knowledge, that is inconsistent with the best interests of Vision 21 or the
    Vision 21 Subsidiaries (for purposes hereof, the phrase "inconsistent with
    the best interests of Vision 21 or the Vision 21 Subsidiaries" shall be as
    reasonably determined by the Board of Directors of Vision 21).

    You hereby represent and warrant to the Company as follows: (i) you have not
    taken any action, requested any employee of Vision 21 or the Vision 21
    Subsidiaries to take any action or permitted any employee of Vision 21 or
    the Vision 21 Subsidiaries to take any action of which you had knowledge,
    which was not in the best interests of Vision 21 or the Vision 21
    Subsidiaries (for purposes hereof, the phrase "not in the best interests of
    Vision 21 or the Vision 21 Subsidiaries" shall be as reasonably determined
    by the Board of Directors of Vision 21); (ii) the reimbursement rates paid
    by MEC or Block Vision to any optometry practice or retail optical location
    in which you have an ownership interest, including, without limitation,
    Barenburg Optometric Service, Inc. (collectively, the "Affiliated
    Locations"), have not been increased, and are the same as the reimbursement
    rates paid to other providers participating on the MEC or Block Vision
    managed care provider panels on which the Affiliated Locations participate;
    (iii) you have not taken any action, and no action has been taken against
    you, which would constitute "Cause" as such term is defined in Section 5(c)
    of the Employment Agreement; (iv) Managed Chiropractic Care, Inc. ("MCC")
    has complied with all of its obligations under the Administrative Services
    Agreement between MCC and MEC dated June 1, 2001 (the "MCC Agreement"),
    since the effective date thereof including, without limitation, its payment
    obligations to MEC thereunder, and MEC has complied with all of its
    obligations under the MCC Agreement since the effective date thereof; (v)
    the following is true and correct with respect to the Lease Agreement dated
    November 1, 1999 between Barenburg Eye Associates, Inc., as Lessor (the
    "Lessor"), and MEC, as Lessee, for the premises located at 100 Park Avenue,
    Baltimore, Maryland (the "Lease Agreement"): (A) the Lease Agreement has not
    been assigned, modified, supplemented or amended in any way; (B) the Lease
    Agreement constitutes the entire agreement between the Lessor and MEC and
    there are no other agreements or understandings between the Lessor and MEC
    concerning the premises which are the subject of the Lease Agreement; (C)
    the Lease Agreement is valid and in full force and effect and neither Lessor
    nor MEC is in default thereunder; (D) the monthly rent presently payable
    under the Lease Agreement is $7,600; and (E) Lessor is holding a security
    deposit of $900 pursuant to the terms of the Lease Agreement and, other than
    the security deposit, Lessor holds no other funds for MEC's account and no
    rent or other sum payable under the Lease Agreement has been paid in
    advance.

    In consideration for the covenants and agreements of the Company to increase
    the amount of the Installment Termination Payments as provided for in item
    4. (B) of this letter agreement and the Company's waiver of the Mitigation
    Provision as provided for in item 5. of this letter agreement, and for other
    good and valuable consideration, the receipt and sufficiency of which is
    hereby acknowledged and confirmed, you hereby release and forever discharge
    Vision 21, the Vision 21 Subsidiaries, each of the lenders party to Vision
    21's Amended And Restated Credit Agreement dated as of November 10, 2000 and
    MTS Partners, LP, and each of their respective officers, directors,
    shareholders, partners, agents, employees, affiliates, successors and
    assigns (collectively, the "Released Parties"), of and from any and all
    claims, demands, liabilities, costs, expenses, actions and causes of action
    of whatsoever kind or nature, whether in law or in equity, including,
    without limitation, any and all claims arising under common law or arising
    under any federal, state and local statutes, ordinances, rules, regulations
    and orders, from the beginning of time to the date of this letter agreement,
    which you may have or claim to have, whether known to you or not, against
    the Released Parties, except for the obligations of the Company under this
    letter agreement. This release is a general release and you intend and agree
    that it shall be interpreted, construed and enforced as such.

    By execution of this letter agreement, it is hereby agreed that this letter
    agreement modifies and amends any provisions of the Employment Agreement
    relating to the subject matter of this letter agreement. If there is any
    inconsistency between the provisions of this letter agreement and the
    provisions of the Employment Agreement, the provisions of this letter
    agreement shall govern.  

    The Company agrees that all Affiliated Locations shall have the right to
    continue to participate on any MEC or Block Vision managed care provider
    panel on which the Affiliated Locations currently participate, unless
    otherwise specified by the client healthplan, subject to continued
    compliance by each of the Affiliated Locations with all applicable
    credentialing and other participatory criteria of MEC, Block and/or the
    client healthplan and subject to continued compliance with the applicable
    provider agreements.

    By execution of this letter agreement, MEC and you, in your capacity as
    President of MCC, hereby amend Article IV. H. of the MCC Agreement to add
    the following additional provision as item 4. thereof: "MCC may terminate
    this Agreement without cause upon thirty (30) days prior written notice to
    MEC. MEC may terminate this Agreement without cause upon one hundred (120)
    days prior written notice to MCC."

    You agree that you will cooperate with Vision 21 and the Vision 21
    Subsidiaries in all respects and will execute and deliver such other
    documents and take such other actions as may be requested by Vision 21 to
    carry out, evidence and confirm the intended purpose of this letter
    agreement. Such cooperation shall include, without limitation, assistance to
    Vision 21 and/or the Vision 21 Subsidiaries in effecting such changes in
    bank account signatories for Vision 21 and/or the Vision 21 Subsidiaries as
    is requested by Vision 21, your continued availability to answer inquiries
    regarding the business, employees, clients and providers of Vision 21 and
    the Vision 21 Subsidiaries, as requested by Vision 21, and your return to
    Vision 21, on or before the Termination Date, of all corporate credit cards,
    office keys and office building access cards. You further agree that you
    will not, at any time, make any statements or take any action that would
    harm the business, integrity or reputation of Vision 21or the Vision 21
    Subsidiaries.

    If any representation or warranty contained in item 9. of this letter
    agreement is not true and correct in all respects as of the date hereof or
    you breach any covenant, agreement or undertaking contained in this letter
    agreement or the Employment Agreement, the Company shall have no further
    monetary or other obligations to you under this letter agreement or under
    the Employment Agreement as modified by this letter agreement, and the
    Company shall have any and all other rights and remedies available to it at
    law or in equity.

 

If you are in agreement with the terms set forth in this letter agreement, we
would appreciate it if you could confirm such agreement by signing this letter
where indicated below.

Sincerely,

/s/ Howard Hoffmann

/s/ Richard W. Jones

Howard Hoffmann
Chairman of the Board
Vision Twenty-One, Inc. Richard W. Jones
Treasurer, MEC Health Care, Inc. and
Chief Financial Officer, Block Vision, Inc.

 

Agreed and accepted effective as of
the 5th day of December, 2001.  

   

/s/ Mark Gordon  



--------------------------------------------------------------------------------



Mark Gordon, O.D., individually and
on behalf of Managed Chiropractic
Care, Inc. in his capacity as President with
respect to item 13. of this letter agreement.  

 

 

 